Citation Nr: 1120536	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for osteopenia of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for osteopenia of the left hip.

3.  Entitlement to an initial compensable rating for a chronic clot of the right jugular vein.

4.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Charles L. Holsworth, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant, mother, friend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran, her mother, and a friend, testified before the undersigned Veterans Law Judge at a September 2010 hearing that was held at the RO.

The issues of entitlement to service connection for osteopenia of the ribs, osteopenia of the pelvis, Crohn's disease, gastroesophogeal reflux disease, a chronic headache disorder, and anemia, and of entitlement to an increased rating for myasthenia gravis, and of entitlement to a total disability rating by reason of individual unemployability (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial rating in excess of 20 percent for osteopenia of the lumbar spine, an initial rating in excess of 10 percent for osteopenia of the left hip, and an initial compensable rating residuals of a chronic clot of the right jugular vein are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1999 to July 1999.

2.	On September 15, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the appeal of the denial of service connection for a heart murmur is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn her appeal of the denial of service connection for a heart murmur and, hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

ORDER

The appeal of the denial of service connection for a heart murmur is dismissed.


REMAND

At her hearing dated in September 2010, the Veteran contended that her osteopenia of the back and left hip had recently worsened in severity.  She testified that her back and hip pain got worse and that she had decreased mobility in her back and left hip.  Under these circumstances, the Veteran should be afforded a new examination to determine the current severity of her back and hip disabilities.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). 

Additionally, with respect to her claim for a higher rating for the chronic clot of her right jugular vein, the Veteran's testimony indicates that the gravamen of her complaint is that she is unable to undergo further plasma exchange treatments for her myasthenia gravis as a result of the occlusion of this vein and the resulting need to preserve the function of the left jugular vein.  She contends that alternative treatments are less effective in relieving her symptoms of myasthenia gravis.  The record does not reflect that a VA examination or medical opinion was obtained that addressed this contention.  Therefore, an examination should be conducted to determine all of the current functional effects of the chronic clot of the Veteran's right jugular vein.  

Additionally, given the other needed development in this case, more recent treatment records should be obtained, if available.


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that she identify all treatment that she received for her low back, left hip, and/or right jugular vein since June 2009.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Thereafter, the Veteran should be scheduled for a VA examination to determine the current severity of her osteopenia of the lumbar spine and left hip.  The examiner should fully set forth all the symptoms and functional effects of these disabilities in the report of examination.

3.  The Veteran should be scheduled for a VA examination to determine whether she currently has any symptoms related to the chronic clot of her right jugular vein.  The examiner should fully set forth all the symptoms and functional effects of this disability in the report of examination.  The examiner should comment on the Veteran's contention that she is unable to undergo further plasma exchange treatments due to the chronic clot of her jugular vein and whether she has additional impairment due to the type of treatment rendered.

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  In doing so, consideration should be given to both schedular and extraschedular ratings for the Veteran's disabilities.  If the determinations remain less than fully favorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


